In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1741V
                                          UNPUBLISHED


    KEIRA S. BROOKE,                                            Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: September 19, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                             Stipulation on Damages; Influenza
                                                                (Flu) Vaccine; Shoulder Injury
                         Respondent.                            Related to Vaccine Administration
                                                                (SIRVA).

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

        On December 2, 2020, Keira S. Brooke filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner received an influenza (“flu”) vaccine, which vaccine is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a), on September 21, 2019.
Petitioner alleges that she sustained a left shoulder injury related to vaccine
administration (SIRVA) within the time period set forth in the Table following
administration of the flu vaccine, or in the alternative, that her alleged shoulder injury was
caused by the flu vaccine. She further alleges that she experienced the residual effects
of this condition for more than six months.




1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Respondent denies that Petitioner sustained a SIRVA Table injury; denies that the
vaccine caused Petitioner’s alleged left shoulder injury, or any other injury; and denies
that her current condition is a sequela of a vaccine-related injury.

        Nevertheless, on September 19, 2022, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $56,250.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 KEIRA S. BROOKE,

                         Petitioner,

 v.                                                     No.20-1741V
                                                        Chief Special Master Corcoran
 SECRETARY OF HEALTH AND                                ECF
 HUMAN SERVICES,

                         Respondent.


                                          STIPULATION

       The parties hereby stipulate to the following matters:

        I. Keira S. Brooke ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-l0 to -34 (the " Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which is a vaccine contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § I 00.3 (a).

       2. Petitioner received the flu vaccine on September 21, 2019.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she sustained a left shoulder injury related to vaccination

administration ("SIRVA") with in the time period set forth in the Table following administration

of the flu vaccine, or in the alternative, that her alleged shoulder injury was caused by the flu

vaccine. She further alleges that she experienced the residual effects of this alleged injury for

more than six months.
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her alleged injury or condition.

        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged left shoulder injury or any other injury, and denies that her

current condition is a sequela of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)(I ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

       A lump sum of $56,250.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under42
       U.S.C. § 300aa-l 5(a).

       9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21 (a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

       10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or


                                                 2
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 ofthis Stipulation will be made in accordance with 42 U.S.C. § 300aa-

I 5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

ind iv id ual capacity, and on behalf ofher heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements,judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l 0 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on September 21, 2019,

as alleged by petitioner in a petition for vaccine compensation filed on or about December 2,

2020, in the United States Court of Federal Claims as petition No. 20-1741 V.




                                                   3
            14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

    upon proper notice to the Court on behalf ofeither or both of the parties.

            15. If the special master fails to issue a decision in complete conformity with the terms

    of this Stipulation or if the Court of Federal Claims fails to enter judgment inconform ity with a

    decision that is in complete confonnity with the terms of this Stipulation, then the parties'

    settlement and this Stipulation shall be voidable at the sole discretion ofeither party.

           16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

    parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in th is

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services thatthe flu vaccine caused petitioner's alleged injury or

any other injury or her current condition, or that petitioner su ffered an injury contained in the

Vaccine Injury Table.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                        END OF STIPULATION

I
I
I
I


                                                    4
Respectfully submitted,

PETITIONER:


 ~Q_:,/ /100& .
KEIRA S. BROOKE


ATTORNEY OF RECORD                      AUTHORIZED REPRESENTATIVE
FOR PETITIONER:                         OF THE ATTORNEY GENERAL:


                                        ~ Mt~\.L -Q~---...__
                                        HF.ATHER L. PEARLMAN
Jeffrey S. Pop & Associates             Deputy Director
91 SO Wilshire Blvd., Suite 241         Torts Branch
Beverly Hills, CA 90212                 Civil Division
310-273-5462                            U.S. Department of Justice
jpop@poplawyer.com                      P.O. Box 146
                                        Benjamin Franklin Station
                                        Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE               ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH              RESPONDENT:
AND HUMAN SERVICES:


Pa& /J.     ~ I           ~Sc-,~~        ,.•_'?{~
                                            .~ - ......_=--........__.,.......__.,,.__ __,..,,,___
CDR GEORGE REED GRIMES! MD, MPH         ALEXA ROGGENf
Director. Division of Injury            Trial Attorney
 Compensation Programs                  Tons Branch
Health System Bureau                    Civil Division
Health Resources and Services           U.S. Department of Justice
 Administration                         P.O. Box 146
U.S. Department of Health               Benjamin Franklin Station
 and Human Services                     Washington, DC 20044-0146
5600 Fishers Lane, 08N 146D             202-616-4179
Rockville, MD 20857                     alexa.roggenkamp@usdoj.gov




                                    5